In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-19-00248-CR



       DERECK WAYNE FULLER, JR., Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 354th District Court
                  Hunt County, Texas
               Trial Court No. 32523CR




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Stevens
                                MEMORANDUM OPINION

       A Hunt County jury convicted Derek Wayne Fuller, Jr., of continuous trafficking of

persons and assessed a sentence of ninety-nine years’ imprisonment. In a consolidated trial, the

jury also convicted Fuller of two counts of sexual assault of a child in companion cases 06-19-

00247-CR and 06-19-00249-CR. The trial court ran Fuller’s sentence in companion case 06-19-

00247-CR consecutively to this sentence for continuous trafficking of persons and ran the

sentence in 06-19-00249-CR consecutively to the sentence in 06-19-00247-CR. Fuller appeals

from all his convictions.

       Fuller has filed a single brief raising issues common to all his appeals. On appeal, Fuller

argues (1) that the trial court erred in stacking his sentence in 06-19-00247-CR with this sentence

for continuous trafficking of persons and (2) that his attorney rendered ineffective assistance by

failing to object to these stacked sentences. We addressed these issues in detail in our opinion of

this date on Fuller’s appeal in cause number 06-19-00247-CR. For the reasons stated therein, we

conclude that the trial court was not authorized to stack Fuller’s sentence in 06-19-00247-CR for

the sexual assault with this sentence for continuous trafficking of persons. As a result, we

sustained Fuller’s first point of error, which was dispositive.

       While modification was required in the judgment for 06-19-00247-CR to remove the

cumulation order, Fuller’s sentence in this case contains no reference to any cumulation order.

As a result, there is nothing in this judgment that must be changed.




                                                  2
      We affirm the trial court’s judgment.



                                              Scott E. Stevens
                                              Justice

Date Submitted:      August 18, 2020
Date Decided:        November 4, 2020

Do Not Publish




                                                 3